DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 22, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1, 2, 4, 5, 8-10, 28, 32, and 34 rejected under 35 U.S.C. §§ 103 as being unpatentable over US Patent No. 6,358,580 B1 (herein “Mang”) in view of Journal of Food Science 1991, 56(6), 1593-1596, 1599 (herein “Penner”) and US Patent Application Publication No. 2014/0087977 A1 (herein “Kim”).
As to claims 1, 2, 4, and 5: Mang describes a seal comprising a water-swellable elastomeric composition (see the abstract). The composition includes a synthetic polymer (see component (B)) corresponding to the recited base polymer, and it includes a polysaccharide (see component (A)) such as several plant-based non-starch polysaccharides such as pectin and others. Pectin is a plant-based polysaccharide and is a well-known dietary fiber. The seals are self-healing (see col. 6, ll. 51-54). Mang further discloses that the compositions may include customary additives, including fillers such as kaolin, among others (see col. 3, ll. 33-43), corresponding to the presently recited fluid retaining agent.
Mang does not disclose the source of the polysaccharides, including the recited fibers. Mang also does not specifically disclose a seal comprising an acrylonitrile butadiene rubber and kaolin. Mang also does not disclose the recited diffusion promoters.
In light of Mang’s disclosure of suitable elastomers and polysaccharides, one of ordinary skill in the art would have merely exercised ordinary creativity by making Mang’s compositions using any of the disclosed elastomers and polysaccharides, including the acrylonitrile-butadiene rubber and one of the plant-based non-starch polysaccharides such as pectin or others. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using acrylonitrile-butadiene rubber and one of the plant-based non-starch polysaccharides such as pectin or others.
Penner describes the nonstarch polysaccharide components of carrot fiber (see the abstract and the paragraph bridging pp. 1593-1594). Penner discloses that the polysaccharides included pectic polysaccharides (see the last full paragraph on p. 1594 and the full paragraph on p. 1595).
In light of Mang, one of ordinary skill in the art would have merely exercised ordinary creativity by using a well-known and conventional source for the polysaccharides described therein. In light of Penner, it is evident that one of ordinary skill in the art would be apprised that carrot fiber includes pectin, one of the polysaccharides described in Mang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using any well-known and conventional source for the polysaccharides such as pectin, including carrot fiber.
Kim describes water swellable elastomeric compositions (see the abstract) comprising a swelling agent (see ¶ [0027]) including a high molecular weight superabsorbent polymer such as polyacrylic acid salts and others (see ¶ [0034]) and a low molecular weight salt such as sodium acetate, sodium triphosphate, various others, or mixtures and combinations  thereof (see ¶ [0035]). The combination of swelling agents provides various properties (see ¶ [0033]) including a fast absorption rate of water due to the low molecular weight salt (see item (1) in ¶ [0033]), corresponding to the presently recited promotion of diffusion.
In light of Kim, one of ordinary skill in the art would have been motivated to make Mang’s compositions using a combination of a high molecular weight superabsorbent polymer such as polyacrylic acid salts and a low molecular weight salt such as sodium acetate as the swelling agent in order to take advantage of its effects as described by Kim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using acrylonitrile butadiene rubber, kaolin as a filler, and a combination of a high molecular weight superabsorbent polymer such as polyacrylic acid salts and a low molecular weight salt such as sodium acetate as a swelling agent.
As to claim 8: Mang further discloses that the compositions may include additives such as fillers (see col. 3, l. 35) such as reinforcing fillers such as silica, carbon blacks, or others (see col. 3, ll. 39-44).
Mang does not specifically disclose a seal comprising the aforementioned components and a reinforcing filler.
In light of Mang’s disclosure of suitable fillers, one of ordinary skill in the art would have merely exercised ordinary creativity by making Mang’s compositions using any of the disclosed fillers, including silica or others. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using a reinforcing filler such as silica or others.
As to claim 9: Mang further discloses that the compositions may include additives such as crosslinking agents, activators, and dyes (see col. 3, ll. 33-38).
Mang does not specifically disclose a seal comprising the aforementioned components and one of these additives.
In light of Mang’s disclosure of suitable additives, one of ordinary skill in the art would have merely exercised ordinary creativity by making Mang’s compositions using any of the disclosed additives, including crosslinking agents, activators, or dyes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using an additive such as crosslinking agents, activators, or dyes.
As to claim 10: Mang further discloses that the seal composition is producible in every conceivable form (see col. 9, ll. 33-42). 
Mang does not disclose the presently recited types of seals.
Kim describes water swellable elastomeric compositions (see the abstract and ¶ [0015]). The compositions are useful for seals such as O-rings, packers, and gaskets for oilfield assemblies (see ¶ [0016]).
In light of Kim, one of ordinary skill in the art would have been motivated to make Mang’s seals in the form of an O-ring, packer, or gasket in order to make the seal suitable for oilfield assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s seals in the form of an O-ring, packer, or gasket.
As to claims 28 and 34: As set forth above, Mang suggests seals comprising acrylonitrile-butadiene rubber and one of the plant-based non-starch polysaccharides such as pectin or others. Mang further discloses that the amount of the polysaccharide is 6.67 to 600 parts, preferably 12.5 to 553.33 or 33.33 to 100 parts, per 100 parts of the elastomer component (see col. 6, ll. 7-15). This range overlaps the recited range of 10-100 parts of polysaccharide per 100 parts of acrylonitrile-butadiene rubber.
Mang does not specifically disclose a seal comprising the recited amounts of the acrylonitrile-butadiene rubber and one of the plant-based non-starch polysaccharides.
In light of Mang’s disclosure of suitable amounts of polysaccharide, one of ordinary skill in the art would have merely exercised ordinary creativity by making Mang’s compositions using any of the disclosed amounts of polysaccharide, including amounts of 33.33 to 100 parts per 100 parts of the elastomer component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using 33.33 to 100 parts of the polysaccharide per 100 parts of the elastomer component.
As to claim 32: As set forth above, Kim suggests the formation of Mang’s seals in the form of an O-ring, packer, or gasket. Kim further discloses that a typical packer assembly includes seal elements that may comprise a further polymer such as polytetrafluoroethylene (see ¶ [0042]).
In light of Kim, one of ordinary skill in the art would have been motivated to make Mang’s seals in the form of a seal element for a packer assembly in order to make the seal suitable for wellbores, including the aforementioned components and polytetrafluoroethylene. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s seals in the form a packer assembly, including the aforementioned components and polytetrafluoroethylene.


Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Mang in view of Penner and Kim, as applied above, and further in view of the Lachat thesis.
The discussion set forth above regarding Mang, Penner, and Kim with respect to base claims 1 and 4 is incorporated here by reference. As set forth above, Mang suggest a seal according to base claim 4, including acrylonitrile butadiene rubber.
Mang does not disclose the acrylonitrile content of the acrylonitrile butadiene rubber.
The Lachat thesis describes the oil resistance of nitrile rubbers. The Lachat thesis discloses that swelling by hydrocarbon oils and thermal degradation decrease as acrylonitrile content increases (see the abstract). The Lachat thesis also discloses characterizations of NBR rubbers with 20% or 40% acrylonitrile content (see the second paragraph on p. iv).
In light of Mang’s disclosure of acrylonitrile butadiene rubber, one of ordinary skill in the art would have merely exercised ordinary creativity by making Mang’s compositions using any known acrylonitrile butadiene rubber. In light of the Lachat thesis, one of ordinary skill in the art would have been apprised of acrylonitrile butadiene rubbers having an acrylonitrile content of 20% or 40%. One of ordinary skill in the art would have been motivated to use such a rubber to make Mang’s compositions based upon the desired degree of swelling of the composition by hydrocarbon oils. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Mang’s compositions using an acrylonitrile butadiene rubber with 20% or 40% acrylonitrile content

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 34 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 was amended on Mar. 22, 2021 to recite a range of weight percentages representing the amount of acrylonitrile in an acrylonitrile butadiene rubber. In the Remarks submitted therewith, Applicant points to ¶ [0044] of the specification for written descriptive support for the amended claim.
The cited portion of the specification includes a description of acrylonitrile butadiene rubbers with certain percentages that do not include the basis of the percentage (that is, they do not specify a weight, molar, or other type of percentage). The paragraph also discloses weight percentages of the polymer in the total composition. These weight percentages do not specify the amount of acrylonitrile in an acrylonitrile butadiene rubber.
The examiner does not find a written description of the presently recited weight percentage amounts of acrylonitrile in an acrylonitrile butadiene rubber. It is thus concluded that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter

Claims 29-31 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Mar. 22, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection under 35 U.S.C. § 112(a) with respect to the term “fibrous” has been withdrawn in light of the amendment of claim 1 to specify the identity of the fibrous material.

The rejection under 35 U.S.C. § 102 over Mang has been withdrawn in light of the amendment of claim 1 to incorporate limitations from claims 3 and 5.
Applicant additionally argues  (bottom of p. 7 of Remarks) that the carrot fiber of amended claim 1 is produced by a certain process according to a prior patent to Roney, and that Roney differentiates pectin and dietary fiber from fiber. This argument is unpersuasive because it does not establish any difference among the claimed composition and the composition resulting from the combination of Mang and Penner (as applied in the rejection). The argument also does not explain why the pertinence of the reference’s descriptions of pectin, dietary fiber, and fiber (col. 2, ll. 5-11) to the present rejection, why the reference’s description would amount to a deficiency of the rejection, or the pertinence of the reference’s description to the meaning of a claim limitation.

Regarding the rejections under 35 U.S.C. § 103: Applicant argues (bottom of p. 8 of Remarks) that one would not “likely” substitute the potato starch of Mang’s claim 1 with carrot fiber because potato fibers and carrot fibers are made by certain processes.
The argument is unpersuasive firstly because it does not explain any legal pertinence of the Applicant’s judgment as to the ‘likelihood’ of a substitution. 
The argument is unpersuasive secondly because the Mang reference is not limited to the disclosure in its claim 1, and because the rejection does not rely upon the Mang reference’s disclosure in its claim 1.
The argument is unpersuasive thirdly because the discussion regarding the processes by which potato fibers and carrot fibers may be made does not establish any difference among the claimed composition and the composition resulting from the combination of Mang and Penner (as applied in the rejection).

Applicant argues (top of p. 9 of Remarks) that Mang teaches away from bentonite. This argument is unpersuasive because it does not explain the pertinence of the alleged teaching away to the present rejection.

Applicant argues (p. 9 of Remarks) that the seals of Mang “may” not be amenable for use with various glycol applications or with exposure to salt water. Applicant also present test results drawn to swelling in water or ethylene glycol for present example 3.
The argued results are not persuasive of an unexpected result sufficient to outweigh the prima facie case for obviousness for the following two reasons.
The first reason is that the argued results are not commensurate in scope with the claimed invention. MPEP 716.02(d). The claimed seals are not limited to use in any particular solvent, including ethylene glycol. The claimed seals are thus properly suggested by references which describe seals used with solvents other than ethylene glycol, such as with water.
The second reason is that the argued results do not include a comparison to the closest prior art (Mang). MPEP 716.02(e). The argument does not identify a comparative seal that is representative of Mang’s disclosure by which the difference in properties over the claimed seals may be evaluated.

Applicant presents a discussion (top of p. 10 of Remarks) regarding Penner’s description of the method of analyzing the composition of carrot products. The discussion does not appear to contain any argument of a distinction among the claimed compositions and the composition resulting from the combination of Mang and Penner as applied in the rejection.

The rejection of claim 33 under 35 U.S.C. § 112(b) for indefiniteness has been withdrawn in light of the amendment of the claim to recite a weight percentage. In light of the amendment of the claim to recite a weight percentage, a new rejection under 35 U.S.C. § 112(a) has been set forth above with respect to written descriptive support.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764